740 N.W.2d 655 (2007)
HONIGMAN, MILLER, SCHWARTZ & COHN, L.L.P., Plaintiff/Counter-Defendant-Appellee,
v.
Teisha Tann COGAN, Defendant/Counter-Plaintiff/Third-Party Plaintiff/Counter-Defendant-Appellant,
v.
Joseph Aviv, Miriam Wolock, and Thomas Frazee, Third-Party Defendants-Appellees, and
UHY Advisors MI, Inc., Third-Party Defendant/Counter-Plaintiff-Appellee, and
Morganroth and Morganroth, P.L.L.C., Appellee.
Docket No. 135144. COA No. 281189.
Supreme Court of Michigan.
November 9, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 25, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.